DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13, 18, 20, 22, 25, 27, 30-32, 44-46, 49-51, 54, 80-81 are pending. The amendment filed on 05/05/2021 has been entered. Claims 30-32, 44-46, 49-51, 54, are withdrawn. Claims 1, 13, 18, 20, 22, 25, 27, 80-81 are under consideration.
Priority
This application is a 35 U.S.C. §371 National Phase Entry Application of international Application No, PCT/US2017/026421 filed April 6, 2017, which designates the U.S. and which claims benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/318,885 filed April 6, 2016.
Maintained/Claim Rejections - 35 USC §112/Modified Form Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A method for generating induced muscle progenitor cells (iMPCs), the method comprising; 
 (i)    culturing a population of fibroblasts with transient expression of MyoD obtained from a subject in a medium containing a Forskolin (F), ascorbate, bFGF and a TGF-beta inhibitor for a sufficient amount of time to induce dedifferentiation of the fibroblasts to a population of cells comprising iMPCs,
wherein the TGF-beta inhibitor is selected from the group consisting of: RepSox, SB-431542, or ALK5 inhibitor II, and
(ii) detecting the presence of at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog in one or more iMPCs in the population of step (i),
 wherein the iMPCs are proliferative, self-renewing and capable of forming skeletal muscle myotubes, does not reasonably provide enablement without culturing fibroblasts and without transient expression of MyoD fibroblasts resulting in a iMPC that expresses at least on of Pax7, Myf5, Cxcr4, VCAM1, and Myog and without culturing fibroblasts in a culture medium. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection is in a modified form in view of the amendment to base claim to bring claim 2 into claim 1 and the clause “wherein the TGF-beta inhibitor is selected from the group consisting of: RepSox, SB-431542, or ALK5 inhibitor II,
(ii) detecting the presence of at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog in one or more iMPCs in the population of step (i).
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if 
Nature of the Invention:
The claim 1 is directed to a method for generating induced muscle progenitor cells (iMPCs), the method comprising: 
(i) treating a population of fibroblasts obtained from a subject with Forskolin, ascorbate, bFGF and a TGF-beta inhibitor for a time and under conditions that induce dedifferentiation of the fibroblast to a population of cells comprising iMPCs, 
wherein the TGF-beta inhibitor is selected from the group consisting of: RepSox, SB-431542, or ALK5 inhibitor II,
(ii) detecting the presence of at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog in one or more iMPCs in the population of step (i),
wherein the IMPCs are proliferative, self-renewing and capable of forming skeletal muscle myotubes. Embodiments limit, further comprising culturing the fibroblasts and/or population of cells comprising iMPCs with a GSK3beta inhibitor.
Breadth of the claims:
The amended claims are broadly directed to (i) treating a population of fibroblasts obtained from a subject with Forskolin, ascorbate, bFGF and a TGF-beta inhibitor for a time and under conditions that induce dedifferentiation of the fibroblast to a population of cells comprising iMPCs, and (ii) detecting the presence of at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog in vivo and without transient expression of MyoD resulting cells that could be detected with at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog. Further, claims as such do not require treating a population of fibroblasts obtained from a subject in a culture medium containing Forskolin, ascorbate, bFGF and a TGF-beta inhibitor for a time and under conditions that induce dedifferentiation of the fibroblast to a population of cells comprising iMPCs.
Guidance of the Specification and the Existence of Working Examples: 
The specification solely teaches fibroblasts cultured in medium containing F/R to dedifferentiate fibroblasts into iMPCs for detecting the presence of at least one of Pax3, Pax7 and Myf5 in culture only and ex vivo treatment of fibroblast cells with recited smalll molecules ( Ascorbate, TGFbeta inhibitor, Forskolin, bFGF) . Further, the specification in example 1, teaches that transient expression of MyoD combined with exposure to a cocktail of small molecules (Ascorbate, TGFbeta inhibitor, Forskolin, bFGF), generates a population of small proliferative cells that express markers of muscle stem cells (e.g., Pax3, Pax7 and Myf5), can be propagated indefinitely in culture, give rise to multinucleated myofibers, and exhibit spontaneous contractions; indicating their self-renewal and differentiation potential. We call these cells induced muscle stem cells (iMPCs). We can also obtain these cells from adult tail tip fibroblasts. Moreover, we recovered an iMPC clone at low efficiency even in the absence of transgenic MyoD expression, indicating that the chemicals alone are sufficient to induce dedifferentiation of skin cells to iMPCs [00140]. To efficiently induce a myogenic stem cell program in fibroblasts, cells are infected with a dox-inducible MyoD overexpression vector in KO-DMEM medium supplemented with 10% FBS, 10% Serum Replacement (containing ascorbate), 1% GlutaMAX, 1% non-essential ammo acids, 1% penicillin-streptomycin, 0.5% -mercaptoethanol, 5 pM Forskolin, 5 pM TGFbeta inhibitor RepSox and 10ng/ml bFGF [00141]. Once muscle stem cell clones appear, dox is removed from the media and cultures are propagated in chemicals alone, which is critical for the maintenance of self-renewal. Contractility 
The specification teaches MyoD and small molecules induce progenitor-like cells from fibroblasts (in example 2, [00143]). To induce conversion of fibroblasts into cells of the skeletal muscle lineage, MyoD, which has previously been shown to trigger trans differentiation of different somatic cell types into post-mitotic myotubes was over expressed (Fig. 14A, top row). A doxycycline (dox) inducible lentiviral system (tetOP-MyoD) was engineered, allowing for inducible and reversible activation of MyoD in target cells. Mouse embryonic fibroblasts (MEFs) transduced with lentiviral vectors co-expressing tetOP-MyoD and M2rtTA24 showed extensive nuclear staining for the MyoD protein after 24 hours of dox administration (Fig. 7), and gave rise to elongated myotubes after 24-96 hours of dox exposure (Fig. 14B). The myogenic identity of converted cells was confirmed by immunofluorescence staining for the differentiation marker myosin heavy chain (MyHC), which was absent in uninfected MEFs (Fig. 14C). The specification teaches MEFs undergoing MyoD-induced lineage conversion were exposed to various small molecules and cytokines in an attempt to induce reprogramming into a proliferative, myogenic progenitor-like cell state in addition to mature myotubes (Fig. 14A, bottom row) (example 2 paragraph [00144]). Specifically, compounds including the GSK3beta inhibitor CHIR99021 (abbreviated as "G") and the TGF-beta1 receptor inhibitor RepSox (abbreviated as "R") were used. In addition, the effect of the cyclic AMP agonist Forskolin (abbreviated as "F"), which reportedly facilitates the transient expansion of satellite cells in vitro was tested. These compounds were added individually or combinatorially to MEFs expressing MyoD and cultured in Knockout DMEM media containing 10% KOSR and 10% FBS and supplemented with 10 ng/ml bFGF, which promotes satellite cell and myoblast It was found that as little as 2 days of exogenous MyoD induction was sufficient to generate proliferative cultures containing contracting myotubes. By contrast, continuous exposure of cultures to FIR was required to maintain these cultures upon passaging (Fig. 14G and data not shown) ([00145]). Thus, without being bound by any particular theory, small molecules and growth factors collaborate with transient MyoD expression to endow MEFs with a myogenic progenitor-like state. These cells are provisionally termed "induced myogenic progenitor cells" (iMPCs) [00145]. The specification teaches in addition, Pax7+ cells generally lacked MyHC expression, supporting the notion that these cells resemble undifferentiated satellite cells or myoblasts (Fig. 15B). Moreover, the iMPC cultures activated the endogenous MyoD locus, confirming earlier observation, described herein, that exogenous MyoD expression is only required for the initiation but not maintenance of proliferative progenitor cells (Fig. 14G and 3D) ([00147]).
(i) Otherwise stated the specification solely teaches fibroblasts transiently expressing endogenous MyoD or transiently expressing exogenous MyoD cultured in medium containing F/R in order for MyoD gene expression to dedifferentiate fibroblasts into iMPCs expressing skeletal muscle lineage specific iMPCs.
). Importantly, Pax7.sup.+ cells were only detected in MEFs expressing MyoD and exposed to F/R in the presence of either KOSR or ascorbate, underscoring the importance of this small molecule combination for the activation of the Pax7 locus (FIGS. 8A and 8B). In addition, Pax7.sup.+ cells generally lacked MyHC expression, supporting the notion that these cells resemble undifferentiated satellite cells or myoblasts (FIG. 15B). Moreover, the iMPC cultures activated the endogenous MyoD locus, confirming earlier observation, described herein, that exogenous MyoD expression is only required for the initiation but not maintenance of proliferative progenitor cells (FIGS. 14G and 3D) [0232].
However the specification fails to teach treating ex vivo fibroblasts lacking transient expression of MyoD expression other than cultured fibroblasts with transient expression of MyoD to initiate proliferative iMPCs that expresses at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog.
.  State of the Art and Predictability of the Art:
The art teaches that it is well established MyoD is the first identified reprogramming factor that transdifferentiates fibroblasts into skeletal muscle cells (see Ito (Scientific Reports, 7(8097): 1-12, 2017), p 1 3rd paragraph). Ito also teaches differentiation of fibroblasts into iMCs gene expression analysis of this subpopulation revealed that defined combinations of transcription factors (Pax3, Mef2b, and Pitx1 or Pax7, Mef2b, and Pitx1 in embryonic fibroblasts, and Pax7, Mef2b and MyoD in adult fibroblasts) reprogrammed fibroblasts into skeletal muscle progenitor cells (abstract). Ito teaches MyoD is the first identified reprogramming factor that transdifferentiates fibroblasts into skeletal muscle cells (p 1 2nd paragraph). Thus, for direct differentiation of fibroblasts into iMPCs requires fibroblast expressing MyoD.
The specification provides specific guidance for small molecules F/R and growth factors collaborate with transient MyoD expression to endow MEFs with a myogenic progenitor-like state. These cells are provisionally termed "induced myogenic progenitor cells" (iMPCs) ([00145], example 2).
The specification fails to teach the dedifferentiation of the fibroblasts lacking MyoD expression to differentiate into iMPCs because differentiation-related TFs, such as Myogenin or Mrf4, might inhibit the induction of skeletal muscle progenitor cells, separation of an undifferentiated subpopulation with high sternness from the heterogeneous Satellite cells (SC) population is necessary to identify TFs essential for inducing ask progenitor cells (Ito, p 1 3rd paragraph).
The specification fails to teach treating a population of fibroblasts ex vivo and a skilled artisan would have to perform undue experimentation to generate iMPCs from fibroblasts lacking transient expression of MyoD required for the initiation but not maintenance of proliferative progenitor cells. Further, given the lack of guidance provided by the specification, one of skill in the art would have to delineate ex vivo conditions for treating a population of fibroblasts obtained from a subject with Forskolin, ascorbate, bFGF and a TGF-beta inhibitor for a time and under conditions that induce dedifferentiation of the fibroblast to a population of cells comprising iMPCs, wherein the TGF-beta inhibitor is selected from the group consisting of: RepSox, SB-431542, or ALK5 inhibitor II, (ii) detecting the presence of at least one of Pax7, Myf5, Cxcr4, VCAM1, and Myog in one or more iMPCs due to complex ex vivo conditions for treating fibroblasts other than in fibroblast cells in culture medium containing the recited small molecule.

in vivo fibroblasts lacking transient expression of MyoD required for the initiation but not maintenance of proliferative progenitor cells to implement the invention. Xu also notes that more efficient and robust strategies for converting mature cell types require a better understanding of the mechanism of lineage reprogramming (p 130 2nd column last paragraph).
The Amount of Experimentation Necessary:
Given the lack of guidance provided by the specification, one of skill in the art would have to delineate in vivo fibroblasts without transient MyoD gene expression to initiate the dedifferentiation of a fibroblasts into iMPCs due to MyoD is the first identified reprogramming factor that transdifferentiates fibroblasts into skeletal muscle cells.
Response to arguments
Applicants argue MyoD is not required for the production of iMPCs from the fibroblasts as recited in the amended claims. Rather MyoD is only required to increase efficiency of iMPCs. Applicant’s arguments have been fully considered but are not persuasive.
In response, even though MyoD may be only required to increase efficiency of iMPCs, however, the art also teaches MyoD is the first identified reprogramming factor that transdifferentiates fibroblasts into skeletal muscle cells (see Ito above). Ito also teaches differentiation of fibroblasts into iMCs gene expression analysis of this subpopulation revealed that defined combinations of transcription factors (Pax3, Mef2b, and Pitx1 or Pax7, Mef2b, and Pitx1 in embryonic fibroblasts, and Pax7, Mef2b and MyoD in adult fibroblasts) reprogrammed fibroblasts into skeletal muscle progenitor cells (abstract). There is no evidence on record that dedifferentiation of a fibroblasts into iMPCs could be detected by the presence of at least one of Pax3, Mef2b, and Pitx1 or Pax7, Mef2b. In the instant case, neither specification nor prior art provide any guidance to one of skill in the art to make and use the invention. Futher, even within the fibroblast population whether it is an embryonic fibroblast or an adult fibroblast differentiated Pax7, Mef2b and MyoD in adult fibroblasts) reprogrammed fibroblasts into skeletal muscle progenitor cells. Thus, fibroblast MyoD expression appears to be a required expression marker for the differentiation of fibroblasts into iMPS. One of ordinary skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success.  

Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
Claims 1, 2, 13, 20, 22, 25, 27, rejected under 35 U.S.C. 103 as being unpatentable over Fu (Cell Research, 25:1013-1024, 2015) is withdrawn in view of claim amendments.
 (2) Claims 1, rejected under 35 U.S.C. 103 as being unpatentable over Fu (Cell Research, 25:1013-1024, 2015) in view of Owens (2004/0234972) is withdrawn in view of claim amendments filed on 05/05/2021.
(3) Claims 1,12, 80, rejected under 35 U.S.C. 103 as being unpatentable over Fu (Cell Research, 25:1013-1024, 2015) in view of Robin (J. Vis. Exp. (95): e52307, 1-10, 2015) is withdrawn in view of claim amendments filed on 05/05/2021.
(4) Claims 1, 81, rejected under 35 U.S.C. 103 as being unpatentable over Fu (Cell Research, 25:1013-1024, 2015) in view of Meng (Scientific Reports, 6:19750, 1-12, 2016, published January 27, 2016) is withdrawn in view of claim amendments filed on 05/05/2021.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632